Opinion of the Court by
Judge Williams:
Whatever, may have been the elementary rule- and its philosophy it has now by a series of adjudications in this State been determined that as the vendor of land holds a lien upon the land sold for each unpaid installment that this lien attaches to each note and therefore when assigned each assignee gets the pro rata lien of the vendor to said note, and that priority does not depend on the date of assignment for this cannot determine or terminate the pro rata *307lien passing by the assignment to each assignee. McClanahan vs. Chambers, 1 Mon., 43; Broadwell vs. King, 3 B. Mon. 449, Thomas vs. Wyatt, 5 B. Mon., 132.

Anderson, Tice, for appellant.


Bradley & Rodman, for appellee.

Tbis rule is now too inveterate to be altered.
Wherefore, tbe judgment' is reversed, with direction to allow these parties a pro rata part of tbe proceeds of tbe land on which their respective claims have a lien.